 1   MCGREGOR W. SCOTT
     United States Attorney
 2   BRIAN A. FOGERTY
     Assistant U.S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          2:18-CR-00022-TLN
12                 Plaintiff,
                                                        PRELIMINARY ORDER OF
13          v.                                          FORFEITURE
14   JASON SOLOMAN,
15                 Defendant.
16

17          Based upon the plea agreement entered into between plaintiff United States of America and

18 defendant Jason Soloman, it is hereby ORDERED, ADJUDGED AND DECREED as follows:

19          1.     Pursuant to 18 U.S.C. § 2253, defendant Jason Soloman’s interest in the following property

20 shall be condemned and forfeited to the United States of America, to be disposed of according to law:

21                 a. Samsung tablet, serial number R52H403Q1TZ; and
22                 b. HP Pavilion, model number A6620F, serial number 3CR8430V2V.
23          2.     The above-listed property was used or intended to be used to commit or to promote the

24 commission of violation of 18 U.S.C. § 2252(a)(2).

25          3.     Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be authorized to seize

26 the above-listed property. The aforementioned property shall be seized and held by the U.S. Marshals

27 Service, in its secure custody and control.

28          4.     a.      Pursuant to 18 U.S.C. § 2253, incorporating 21 U.S.C. § 853(n) and Local Rule
                                                         1
29                                                                             Preliminary Order of Forfeiture

30
 1 171, the United States shall publish notice of the order of forfeiture. Notice of this Order and notice of the

 2 Attorney General’s (or a designee’s) intent to dispose of the property in such manner as the Attorney

 3 General may direct shall be posted for at least 30 consecutive days on the official internet government

 4 forfeiture site www.forfeiture.gov. The United States may also, to the extent practicable, provide direct

 5 written notice to any person known to have alleged an interest in the property that is the subject of the

 6 order of forfeiture as a substitute for published notice as to those persons so notified.

 7                  b.      This notice shall state that any person, other than the defendant, asserting a legal

 8 interest in the above-listed property, must file a petition with the Court within sixty (60) days from the
 9 first day of publication of the Notice of Forfeiture posted on the official government forfeiture site, or

10 within thirty (30) days from the receipt of direct written notice, whichever is earlier.

11          5.      If a petition is timely filed, upon adjudication of all third-party interests, if any, this Court

12 will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 2253, in which all interests will be

13 addressed.

14          SO ORDERED this 30th day of October, 2018.

15

16

17

18
                                                          Troy L. Nunley
19                                                        United States District Judge

20

21

22

23

24

25
26

27

28
                                                            2
29                                                                                  Preliminary Order of Forfeiture

30
